OFFICE OF THE A'ITORNEY GENERAL    OF TEXAS
                       AUSTIN




Bonorable 0. U.
Tiletex8e state
Fdr Bui.lWB
Fort YOlwl,Tesas
DearBr. Bobh3onr




                                of date July sor X941, pm-
                                r 812O#ai~n f'iwntbio Dqmrt-
lJerndtt%d
S%Xt%S?
        pthz       so, whet is the allovosoe per ndle,
                   or any other statute of the stata of

         APttCl6   4674 of the Revised fU.rilStatutes is
as s0110us:
         ‘00nPmsAT1QIP MD   BxPsB~8~Eaeh     am&or
    of -theboard shall woaire Sor his eenieea
    tendollars adny and necesearytr6;ntllnb;aad
    indbeotal expense8 wkl.leaotually sngagod in
    the6erTlaeofthebm.          me&mretsryshlu
    reeelw llirneosasary cqJ%Meo for serTloee
    aatually perfomiad for the board. ill p-bit-
    iag, postage and other bon     oat oxpm808,
    xmoasoarily iaaurred in adza at%rlAg this
    law shall be paid from tha fees rsoeimd by
    theboard, Bad allexpemes     shallbsifemtneb,
    wrified, audited and an aooouat kept   theroof
    by the eearetaryof thebosml, who shall psy
    the txwa Out of said f 88s whioh aoorue to it ..       ;
          Ye aaswer your questl.oasas ~ollorrs~
           .(I) The aamber is entitle4 to reaslw for his
tporvlees$Zo,.oOsdey Malls astwlly umgagedlathe      eerrioe
Idi the Board. The iaemloe of the mimibarboglaa 038the dq
he a&uallylearesbis     how, or g&ass of reoidenee,ior the
bono fide gurposs OS attsxxU.ng the BoPrd~e zmstimgs. l3m
ttpu,thus expemdedbythen#a8~~in      going to or returning
froath~Bomdmeetl.m@ifss         t lu tha aemloe8 of tho
wmrdmrd; mwh 80 ae is the ttit ~trtrllyspsntlnBesrd
            Xn this 0oaneeELon the law ltame a0 parts of
days, fmcisuch member io emtltlsd to the full sum of 10.00
for each day on wh%ch he h8s b%oA in the servioes of t.b e
Board, whether the same be the et&ire dq, a malor fmmtion
0f.a day, or a aiaor flwotion of wth dey.
          This dqxirtment heI& ia Opinfoa Bo. @-W,w, od-
dressed to JXonorab1.o
                     V. Lee O*Danlel, W~wnor   of Texas,
fhotr
           *Where a statute f3.23~sn offloer*s ~ompen-
     sation at a wwtain sum per &3ty, such off%ocw,
     p%l'fOrndng fuv 6UbStRAtid. BWK%GO    Qn 8 ~tiOU-
     lar day,has a Pightto wsdre        his per diem cow
     pensation for that dayI raS&ess       of the longtb
       Ronorabls C. IL Robinson - page 3




             of time required r0r the periormsnss of ths
             servlae or duty."
                 For this holding M oltsd State 0. Hum      (Wash.)
       172 Pas. 1147, 1A. L. R. 274 and note.
                 (2) ala '(3)Artisle 1674, supra, dirssts thst
       %soh nmber of the bwrd shall rsoslr~s. , . noosssary
       tra~sling and lnsld'entalexpenseswhile as-y      sagagad
       in ths servlos of the board.* You stat& thikismbsrs
       are reimbursedror their bus or rsllroad irrss wheg using
       this mnde of transportation. We~belisvegush a praotlos
       to bS propsr* In tmns lnstanoes,It may bl,mors'f~~lbls
       for,a msmbtikto use his'own automoblls In &olng to or.fran
       meetings or attending to other 0rfmSl   btWM~3     4f~ths
       board.  The ~Leglslaturehas long rsoognlee~d t&6 $    eiblllty
       oi~automobilss.+?&amsans OS tr@spertatim by 8 trte ofti-
       olals and smployess on their offlolalbuainees), in sbmi~
       lnitanossprovidingstats-ownedautaPlobiJss,    a.&.ln others
       authoriringthiuse, of,prlvateautomcfbl@s a&U provldlng for
.$.    rsfmburssmnt lor'ths -sxpsnsssof the&r UuC tihlJ.s  .05 stats
','j   business. Us flindd rider inthe DspartmsMial~appropslatlon
,: "   bill (S. B, Nor 423) @ass.sdby the 47th &s&slsturs (nb.%h
        ddsr has appears6 In.ths rdosdlng approprlatlsak&la
                                   s dss for rs~wrr4splent of. .sxpenaa~
        for many years) whleh.priory
,:     ~lnaurredby %ats empl~,ysss    when using thslr &XI auto8obilss
        in traveling on Stats.bkslness upon the roLlsting baslsi
                  nUnloss~o&mvlse    speol~iaallf prsrtbsd by
            ths statutsa, If is provldsd that a.nyoffiabr 6r
,I
            smploysswho travtiXson offlolal,Statsbusiness
            end who usss his own oar uhils so delag crhallbs
            rsimbursedfor t&s use of sa%d oar OD.ths b&a&i
            of the total.mileage traveled during any salsndar
            month at the iollowlng ratst Five se&s (B#) a
            mile for the first thousand laileetraVeled, four
            osnts (4#) a mile for the sssond fwusand mllss
            traveled, and tUee oents (3#) a m5Je for the
            third thousandmiles traveled, and two oente,(2#)
            a mile for &aoh mile traveled in sxbe~s of three
            thousandmilesrw
                While It doe& not exprssaly ss state, ths above rider
       olearly aontsmplatesthat the sms provLdsd shall inslude not
    ~onorebla   C. H. Robinson    - page 4




    only the cost of gasoline and oil aotually conBurned, but
    also reimbursement i’or the depreciation  on the automobile
    oocasioned by suoh travel.




                                                  05
                .Since S. 3. 423, of which the above c&otei rider
    is a part, does not inolude an appropriation            to the Texas
    State hoard of Chiropody Examiners, the rider would not be
    oontrolling    as to erpenditurae of your board,           We quote
    the rider only by way of illustration          to ehow that the
    Legislature    has regarded depreciation           personal   euto-
    mobilea as a proper item of traveling          expense.     Ue believe
    th8refOre,    that it would be proper for your board to adopt
    a regulation     along the llries of the above quoted rider
     (tiwugh  not necessarily    ldentioal   therewith)     in order to
    provide a reasonable basis for reimbursing members of the
    board for traveling     expsnaes when they use their.own
    ,automobilas on trips involving       the official     buSIns     OS the
    board.
                                   Poura very .truly
                              AlToRhrX GEiuZ&UOP TEXAS

FIRST ASSISTANT
ATTORb;mG-L

    WR?S:FCKJ